Earl Warren: Number 108, Sears, Roebuck & Company, Petitioner, versus Stiffel Company. Mr. Freeman.
Will Freeman: Mr. Chief Justice, may it please the Court. I'm going to start with the issue in this case recognizing that this is a companion case to the one that immediately preceded me. The issue in this case is whether a federal court, following state law, can grant an injunction which amounts to the equivalent of a perpetual common law monopoly on what that very court has said is within the public domain. The facts are these, petitioner Sears, Roebuck & Company, and I'll refer to them as Sears, is a large retailing -- retail marketing organization with stores throughout the United States. It likewise sells by mail order through catalogs. Stiffel, respondent in this case, is a high grade manufacturer of lamps usually sold in what we might call the "better department stores", or through interior decorators. In 1956, Stiffel added to its merchandise line of table and floor lamps a pole lamp. Now, the name "pole lamp" suggests the product. A lamp which many of you may have seen extending between the floor and the ceiling with two, three or four conical shaped lamp fixtures fastened to the lamp. This is a called a "pole lamp." Sears watched the sale of pole lamps by Stiffel in this case and I can say this, that at about a time of the year before the trial of the case, Stiffel had some 25 competitors making pole lamps. Sears went into the business because they saw it was the type of business that the mass market -- it was a mass market product and that they could sell it to the mass market. There’s no question in this case that what Sears, took a photograph or a -- an advertising cut of the respondent Stiffel and copied it. It made a pole lamp that was certainly similar. Sears contracted with an independent manufacturer, the Randolph Metal Company to make those lamps for Sears. Now, this all happened as I say, Stiffel came on the market in 1956. In 1957, Stiffel came out with two United States patents, one a mechanical patent covering the mechanical construction. The other, a design patent, covering eye appeal, as I call it, and it is the design patent that brings us here today, that is the subject matter, not the design itself. Stiffel filed suit against Sears charging infringement of both the mechanical and the design patents, coupled along with the charge of infringement was the charge of unfair competition. The District Court ruled that the subject matter of both patents was clearly within the public domain. This is not a case of functionality or any of that which I heard in the immediately preceding case. This is a case where the District Court found that the subject matter of the design patent, pole lamps extending between the floor and the ceiling, having a plurality of lamp sockets or fixtures mounted there on was clearly disclosed and within the public domain. It was disclosed in some publications such as Quick Magazine which a magazine put out by the Loop People back about 1950 or 1951. It was likewise disclosed in other publications available to all. Now, the District Court having found the Stiffel pole lamp lacking in the prerequisites essential of the grant of a valid constitutional and statutory patent monopoly for a limited period of time under the federal patent system proceeded to grant Stiffel a perpetual monopoly under the guise that it was following the Illinois law. And it gave Sears -- it gave to Stiffel this perpetual monopoly on the very subject matter which it said was in the public domain and free for everyone to use. Now it's our position -- Thank you sir.